IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 1999-IA-00845-SCT
LAWRENCE COUNTY SCHOOL DISTRICT AND ESTATE OF JAMES A. BLACKMON,
DECEASED
v.
CLAYTON BRISTER, JR.

DATE OF JUDGMENT:                                05/10/1999
TRIAL JUDGE:                                     HON. J. LARRY BUFFINGTON
COURT FROM WHICH APPEALED:                       LAWRENCE COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                         TIMOTHY DALE CRAWLEY
                                                 KENNETH S. WOMACK
                                                 GREGG A CARAWAY
                                                 JOE DALE WALKER
ATTORNEY FOR APPELLEE:                           W. TERRELL STUBBS
NATURE OF THE CASE:                              CIVIL - PERSONAL INJURY
DISPOSITION:                                     REVERSED AND REMANDED - 10/25/2001
MOTION FOR REHEARING FILED:                      11/26/2001; denied 8/15/2002
MANDATE ISSUED:                                  8/22/2002

     EN BANC.

     BANKS, PRESIDING JUSTICE, FOR THE COURT:

¶1. Clayton Brister, Jr. instituted this personal injury action pursuant to the Mississippi Tort Claims Act
(MTCA), Miss. Code Ann. §§ 11-46-1 to -23 (Supp. 2001), in the Lawrence County Chancery Court
against the Lawrence County School District (School District) and the Estate of James A. Blackmon. The
School District filed a motion to transfer the case to the Lawrence County Circuit Court, alleging that the
chancery court lacked subject matter jurisdiction. The chancery court denied the motion, and the School
District brought this interlocutory appeal. We reverse and remand.

                                                      I.

¶2. On May 7, 1997, a Lawrence County school bus driven by James A. Blackmon collided with a pickup
truck driven by Clayton Brister, Jr. Brister sustained serious injuries in the accident, and Blackmon died at
the scene. On April 3, 1998, Brister filed suit in the Lawrence County Chancery Court against the
Lawrence County School District and the Estate of Blackmon. In its answer, the School District challenged
the jurisdiction of the chancery court to hear the matter and sought to have the action either dismissed or
transferred to the circuit court. The chancellor denied the requested relief.

¶3. On April 21, 1999, the School District renewed its motion to transfer the matter to the circuit court.
Following a hearing, the chancellor again denied the motion and set the case for trial. We granted this
interlocutory appeal pursuant to M.R.A.P. 5 to resolve the following issue:
      WHETHER THE CHANCERY COURT HAS SUBJECT MATTER JURISDICTION OVER A
      CLAIM FILED PURSUANT TO THE MISSISSIPPI TORT CLAIMS ACT.

                                                         II.

¶4. The Mississippi Tort Claims Act classifies the School District as a political subdivision. Miss. Code
Ann. § 11-46-1(i) (Supp. 2001). Therefore, Brister may only recover for his injuries by following the
statutory scheme proscribed by the Act, which he has done. The chancellor explained his reasoning as
follows:

      The court is satisfied that I do have jurisdiction. The court is satisfied that had the legislature in their
      infinite wisdom desired that these matters be tried before the circuit court [they] would have said so in
      their statutes dealing with the Tort Claims Act. [The] Tort Claims Act provides for a trial by a finder
      of fact, being the Judge who is sitting. It has customarily and, in fact, this court could probably argue
      that when they set-up this statute, their intent was that it be done in chancery court because the circuit
      judges of this state are typically sitting on jury trials, not on non-jury trials. The chancery courts have
      over the years been designated as the non-jury trial venue with chancery court having very limited
      rights to, in fact give a jury to anyone, and not saying that the chancery court is any better capable of
      trying a non-jury trial.

¶5. While it is true that the Tort Claims Act is silent as to the court of jurisdiction, our constitution is not.
Under the Mississippi Constitution, chancery courts are courts of limited jurisdiction and may hear all
matters in equity, divorce and alimony, matters testamentary and of administration, minors' business, cases
of idiocy, lunacy, and persons of unsound mind, and all cases under the laws in force at the time of the
adoption of Constitution. Miss. Const. art. 6, § 159(a)-(f) (1890). Circuit courts, on the other hand, are
courts of general jurisdiction, having "original jurisdiction in all matters civil and criminal in this state not
vested in another court." Id. § 156.

¶6. Negligence actions should be brought in circuit court. When a plaintiff's complaint neither requests nor
requires equitable relief, a chancery court should not exercise jurisdiction. McLean v. Green, 352 So. 2d
1312, 1314 (Miss. 1977). The fact that one of the parties to this matter is an estate is insufficient to bring
this case within the equitable jurisdiction of the chancery court. In fact, Miss. Code Ann. § 91-7-233
(2000) empowers an executor to bring any personal action "at law or in equity" on behalf of the deceased.
Therefore, the mere fact that an estate is involved in a civil action does not mean that the civil action must be
brought in the chancery court.

¶7. Moreover, Brister has no claim against the Estate of James A. Blackmon. Blackmon is not accused of
any conduct which removes his action from the scope of immunity provided for governmental employees.
See Miss. Code Ann. §§ 11-46-7(2) & -9 (Supp. 2001). Since Blackmon is dead, he cannot be a
"representative" of Lawrence County. Moreover, even if an estate could be sued as "representative" of its
deceased's employer that would not gain chancery court jurisdiction for a suit against one in a representative
capacity is not a suit against that person at all but in reality a suit against the entity represented. Miss. Code
Ann. § 11-46-7(2) (Supp. 2001); see also Mosby v. Moore, 716 So. 2d 551, 557 (Miss. 1998)("A suit
against a public official in his official capacity is nothing more than a suit against the entity.") (citing Hafer v.
Melo, 502 U.S. 21, 25, 112 S. Ct. 358, 116 L. Ed. 2d 301 (1991)).

¶8. The Mississippi Constitution requires that causes erroneously brought in chancery court be transferred
to the appropriate circuit court. Miss. Const. art. 6, § 162. This provision is mandatory, and a chancellor
has no discretion in this matter. McLean, 352 So. 2d at 1314.

                                                       III.

¶9. We, therefore, reverse the order of the chancery court and remand this matter to that court with
directions to enter an order transferring this cause to the Lawrence County Circuit Court.

¶10. REVERSED AND REMANDED.

      PITTMAN, C.J., SMITH, MILLS, WALLER AND COBB, JJ., CONCUR. McRAE, P.J.,
      DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY DIAZ AND EASLEY,
      JJ.

      McRAE, PRESIDING JUSTICE, DISSENTING:

¶11. The Mississippi Tort Claims Act classifies the School District as a political subdivision. Miss. Code
Ann. § 11-46-1(i) (Supp. 2001). Therefore, Brister may only recover for his injuries by following the
statutory scheme prescribed by the Act, and this he has done. The chancellor explained his reasoning as
follows:

      The court is satisfied that I do have jurisdiction. The court is satisfied that had the legislature in their
      infinite wisdom desired that these matters be tried before the circuit court [they] would have said so in
      their statutes dealing with the Tort Claims Act. [The] Tort Claims Act provides for a trial by a finder
      of fact, being the Judge who is sitting. It has customarily and, in fact, this court could probably argue
      that when they set-up this statute, their intent was that it be done in chancery court because the circuit
      judges of this state are typically sitting on jury trials, not on non-jury trials. The chancery courts have
      over the years been designated as the non-jury trial venue with chancery court having very limited
      rights to, in fact give a jury to anyone, and not saying that the chancery court is any better capable of
      trying a non-jury trial.

      I. The Mississippi Tort Claims Act does not preclude chancery court jurisdiction over suits
      brought under the Act.

¶12. The Tort Claims Act provides as follows:

      Jurisdiction for any suit filed under the provisions of this chapter shall be in the court having original or
      concurrent jurisdiction over a cause of action upon which the claim is based. The judge of the
      appropriate court shall hear and determine, without a jury, any suit filed under the provisions of this
      chapter.

Miss. Code Ann. § 11-46-13(1) (Supp. 2001).

¶13. This jurisdictional statute is silent as to which court may entertain a suit brought under the Act, so long
as that court has subject matter jurisdiction. Nothing in this section forbids suits brought under the Tort
Claims Act from being heard in the chancery courts.

¶14. In fact, the chancery courts have historically had jurisdiction to entertain lawsuits against public officials
which are, in effect, tort claims cases. The afore-quoted statute simply conferred upon the circuit courts the
same jurisdiction over these types of cases that the chancery courts have long enjoyed. For example,
investigations into white-collar crime by public officials may now be pursued in either the circuit or chancery
courts. Miss. Code Ann. § 7-5-59(3)(a) (1991). The Tort Claims Act merely vested in the circuit courts
the same jurisdiction to hear lawsuits against public officials that already existed in the chancery courts.

¶15. The Tort Claims Act is a purely statutory scheme which provides that actions under it are to be tried
by a Judge, and the act does not specify that such actions be brought in either the chancery or circuit courts.
This is analogous to the statutory scheme of the Jones Act, which provides that "[j]urisdiction in such actions
shall be under the court of the district in which the defendant employer or in which his principal office is
located." 46 U.S.C. § 688. We have held that claims under the Jones Act may be brought in the circuit
courts or in the chancery courts, so long as the parties did not demand a jury. Texaco, Inc. v. Addison,
613 So. 2d 1193, 1198 (Miss. 1993).

¶16. In contrast, the Gaming Control Act is also a purely statutory creation. Its jurisdictional statute
specifies that appeals of Gaming Commission orders must be brought "in the circuit court of the county in
which the dispute between the licensee and the patron arose." Miss. Code Ann. § 75-76-167(1) (2000)
(emphasis added). The Legislature intended that these suits only be heard by the circuit courts, and it
therefore stated as much in the jurisdictional statute of the Gaming Act.

¶17. Had the Legislature intended that lawsuits brought under the Tort Claims Act only be heard in the
circuit courts, it would have so stated, as it did in the Gaming Control Act. Because the statute is silent on
this matter, it cannot be inferred that exclusive jurisdiction is granted to the circuit courts. In fact, the
Legislature specifically conferred jurisdiction on "the court having original or concurrent jurisdiction over a
cause of action upon which the claim is based." Miss. Code Ann. § 11-46-13(1) (Supp. 2001) (emphasis
added). By referring to "concurrent jurisdiction," the Legislature clearly indicated that more than one court
could have jurisdiction.

¶18. The fact that lawsuits brought under the Tort Claims Act have been adjudicated exclusively in the
circuit courts in the past does not bar them from being heard by chancery courts in the future. "Equity
jurisdiction permits innovation that justice may be done. That there is no precedent for the precise relief
sought is of no consequence. Courts of equity have all remedial powers necessary to the particular case,
except those that are expressly forbidden by law." Hall v. Wood, 443 So. 2d 834, 842-43 (Miss. 1983)
(emphasis added).

¶19. We have also acknowledged that the traditionally rigid jurisdictional distinctions between the circuit
and chancery courts have been relaxed. "We find here practical authority for the virtual obliteration of the
lines of demarcation between courts of law and equity, if the judges and chancellors of the inferior courts
choose to disregard, or fail to observe the distinguishing lines." Texaco, Inc., 613 So. 2d at 1198.

¶20. This concept is neither new nor novel. In Tideway Oil Programs, Inc. v. Serio, 431 So. 2d 454
(Miss. 1983), we followed our reasoning in Hall to allow chancery courts to award punitive damages, a
practice that had been barred by custom.

      Claims for punitive damages have traditionally been thought of as legal, not equitable claims. Yet our
      chancery courts have long been vested with a pendent jurisdiction to hear and adjudicate claims at
      law. Once chancery court subject matter jurisdiction otherwise attaches, our chancery courts
      are fully empowered to grant wholly "legal" relief.
Id. at 464 (emphasis added).

¶21. For these reasons, nothing in the Tort Claims Act itself or our prevailing case law required Brister to
file his action in the circuit court. The tradition of bringing these claims in the circuit courts does not preclude
chancellors from hearing them, pursuant to the chancery court's subject matter and pendent jurisdiction.

      II. The chancery court has jurisdiction over this case.

¶22. The Mississippi Constitution specifically grants jurisdiction to chancery courts over all issues of equity
and over probate matters dealing with estates. Miss. Const. art. 6, §159 (a) & (c). In filing his action,
Brister sued both the Lawrence County School District and the Estate of James Blackmon as joint
defendants. He was within his rights to do so.

¶23. Section 11-46-7(2) of the Tort Claims Act provides that "[a]n employee may be joined in an action
against a governmental entity in a representative capacity if the act or omission complained of is one for
which the governmental entity may be liable. . . . ." Because Blackmon was acting within the course and
scope of his employment at the time of the accident, he (or his estate) may be sued along with the School
District and is entitled to indemnification by the School District for any monetary judgment rendered against
him up to the limits of the School District's insurance policy. Miss. Code Ann. § 11-46-7(3) (Supp. 2001).

¶24. While it is true that Blackmon's estate is indemnified against any civil judgment under the Tort Claims
Act, that fact does not render it a "nominal party," as the School District contends. Section 11-46-7(3)
places an affirmative duty on the School District to provide a defense for Blackmon's estate, and the record
reveals that here the same attorneys represented both defendants in the trial court and on appeal.

¶25. The Mississippi Constitution vests in the chancery court, jurisdiction over the administration of estates,
including lawsuits against estates. See Evans v. Mississippi Power Co., 206 So. 2d 321, 323 (Miss.
1968) (holding that the State of Mississippi conferred jurisdiction on the chancery court to try all suits
affecting the title to real property, to probate wills, to administer estates, and to determine heirship).
Because the Estate of Blackmon is a co-defendant of the School District, the Lawrence County Chancery
Court properly assumed jurisdiction over this matter.

¶26. We have stated:

      It is settled beyond question in this jurisdiction that where a suit is brought in the chancery court and
      the court takes jurisdiction on any one ground of equity, it will proceed in the one suit to a complete
      adjudication and settlement of every one of all the several disputed questions materially involved
      in the entire transaction, awarding by a single comprehensive decree all appropriate remedies legal
      as well as equitable, although all the other questions involved would otherwise be purely of legal
      cognizance; and if the ground of equity fails under the proof, the cause may be retained for a complete
      final decree on the remaining issues, although the latter present legal subjects only and the decree
      would cover only legal rights and grant none but legal remedies.

Shaw v. Owen, 229 Miss. 126, 132-33, 90 So. 2d 179, 181 (1956) (emphasis added). We
acknowledged a chancery court's pendent jurisdiction over issues of law more recently in Tillotson v.
Anders, 551 So. 2d 212 (Miss. 1989). "Where there appears from the face of a well-pleaded complaint
an independent basis for equity jurisdiction, our chancery courts may hear and adjudge law claims." Id. at
213 (citations omitted). Because Brister's claim against the Estate of Blackmon falls within the constitutional
jurisdiction of the chancery court, this Tort Claims Act case may be heard and adjudicated within the
pendent subject matter jurisdiction of the chancery court.

¶27. When it enacted the Mississippi Tort Claims Act, the Legislature provided that lawsuits initiated
pursuant to the Act may be brought in any court having original or concurrent jurisdiction over a cause of
action upon which the claim is based and because one defendant in the instant case is an estate, the
chancery court has jurisdiction pursuant to the Mississippi Constitution. The judgment of the Lawrence
County Chancery Court should be affirmed. Accordingly, I dissent.

      DIAZ AND EASLEY, JJ., JOIN THIS OPINION.

      DIAZ, JUSTICE, DISSENTING FROM THE DENIAL OF THE MOTION FOR
      REHEARING:

¶28. In keeping with the dissent to the majority's opinion in this case, I also disagree with the denial of
Brister's Motion for Rehearing. The crux of the matter is whether this case was properly before the
chancery court. I find that it was.

¶29. The pertinent section of the Mississippi Tort Claims Act (MTCA) provides as follows:

      Jurisdiction for any suit filed under the provisions of this chapter shall be in the court having original
      or concurrent jurisdiction over a cause of action upon which the claim is based. The judge of
      the appropriate court shall hear and determine, without a jury, any suit filed under the provisions
      of this chapter.

Miss. Code Ann. § 11-46-13(1) (2002)(emphasis added). According to this statute, an "appropriate
court" is a court having original or concurrent jurisdiction over a cause of action. Further, the
"appropriate court" shall decide any suit initiated under the MTCA as long as that court has subject matter
jurisdiction. The MTCA does not define "appropriate court." Although lawsuits brought under the MTCA
have customarily been adjudicated in the circuit courts, there is no statutory or constitutional bar against
their being heard by chancery courts.

¶30. In the statute quoted above, the Legislature refers to concurrent jurisdiction. Obviously this means that
more than one court can properly hear a case. Brister sued the Lawrence County School District and the
Estate of James A. Blackmon as joint defendants. Article 6, § 159 of the Mississippi Constitution
empowers the chancery court with jurisdiction over matters pertaining to the administration of estates.
Article 6, § 156 prescribes the jurisdiction of circuit courts. In construing the case at hand in light of these
constitutional provisions, Brister could have properly brought suit in either the chancery court or the circuit
court, as either court would have subject matter jurisdiction.

¶31. Further, it is not uncommon for chancery and circuit courts to have concurrent jurisdiction, thus
allowing a plaintiff to bring suit in either court. For example, the circuit court generally has jurisdiction over a
contract action, but when there is a dispute involving real property, the plaintiff must bring it in chancery
court or if he sues for strictly a breach of contract, he may bring it in circuit court. Art. 6, § 159 of the
Mississippi Constitution gives the chancery court jurisdiction over matters involving divorce, alimony and
child support. However, when a bond is required to secure the payment of child support and the defendant
fails to pay, the plaintiff can bring suit against the sureties in chancery or circuit court. In wording the above
statute, the Legislature took into consideration that although torts generally fall in the domain of the circuit
court, an action under the Tort Claims Act could foreseeably involve matters normally within the jurisdiction
of the chancery court. By saying the "court having original or concurrent jurisdiction[,]" the Legislature
allowed for jurisdiction by whichever court is more appropriate in any given situation.

¶32. Where the chancery court has exercised its equity jurisdiction, it may proceed to a complete
adjudication of the suit and award all appropriate legal and equitable remedies. Leaf River Forest Prods.,
Inc. v. Deakle, 661 So. 2d 188, 193 (Miss. 1995) (citing Shaw v. Owen, 229 Miss. 126, 132-33, 90
So. 2d 179, 181 (1956)); First Nat'l Bank of Vicksburg v. Middleton, 480 So. 2d 1153, 1156
(Miss.1985). See also Morgan v. U.S. Fid. & Guar. Co., 222 So. 2d 820, 826 (Miss.1969). This
complete adjudication includes the award of any punitive damages where appropriate, although the
chancery court has actual subject matter jurisdiction over such claims rather than merely pendent
jurisdiction. Tideway Oil Programs, Inc. v. Serio, 431 So. 2d 454, 464 (Miss.1983).

¶33. The Mississippi Legislature provides that lawsuits pertaining to the MTCA may be properly brought in
any "court having original or concurrent jurisdiction[.]" Miss. Code Ann. § 11-46-13(1). Inasmuch as
Brister's claim against Blackmon's estate is constitutionally within the jurisdiction of the chancery court, this
case, even though it involves the MTCA, may be heard by the chancery court. Accordingly, I disagree with
the majority's decision to deny Brister's Motion for Rehearing.

      EASLEY, J., JOINS THIS OPINION.